DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 EXPRESS DAMAGE RESTORATION LLC, a/a/o ANTONIO GARCIA,
                      Appellant,

                                      v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D21-241

                                [July 8, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Bosso-Pardo, Judge; L.T. Case Nos. 50-2017-CC-
005150-XXXX-MB and 50-2019-AP-000190-CAXX-MB.

   Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

  C. Ryan Jones and Scot E. Samis of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.